Citation Nr: 0721008	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a claim for Post-
Traumatic Stress Disorder ("PTSD").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from March 1970 to 
October 1971 with the U.S. Army; from February 1976 to August 
1977 and from November 1977 to April 1980 with the U.S. Navy.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA"). 

This appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


REMAND

The Board has determined that this matter must be remanded in 
order to ensure compliance with VA's duty to assist and to 
ensure that the veteran's due process rights are satisfied.

The veteran is seeking to reopen a claim of entitlement to 
service connection, first denied by unappealed rating 
decision dated in October 1994. Although the veteran sought 
to reopen the claim, the RO found in a September 2001 rating 
decision that new and material evidence had not been 
submitted and accordingly denied reopening of the claim. The 
veteran's current application to reopen his claim was 
received in May 2003. 

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

Under 38 C.F.R. § 3.156(a), "new" evidence is that which 
was not previously of record. By "material" is meant that 
the evidence raise a reasonable possibility of substantiating 
the claim, and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). The law provides that the credibility of the evidence 
is presumed for the purpose of reopening. Justus v. Principi, 
3 Vet. App. 510 (1992).

With regard to VA's duty to assist, the record indicates that 
the veteran is in receipt of benefits administered by the 
Social Security Administration (SSA). Under 38 U.S.C.A 
§5103A(c)(3), VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.

The file does not reflect that the veteran's records 
underlying the SSA's award have been obtained. Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Although not dispositive as to an issue 
that must be resolved by VA, any relevant findings made by 
the SSA are evidence which must be considered. See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

As a matter of clarification, VA's obligation to obtain the 
SSA's records in the context of an application to reopen a 
previously denied claim is not contingent upon the veteran 
first showing that new and material evidence has been 
submitted. Although under 38 U.S.C.A §5103(f) provides that 
with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the 
entirety of the Veterans Claims Assistance Act (VCAA) of 
2000, but instead to the plain meaning of the term 
"section" such as in 38 U.S.C.A 
§5103(f). 



Stated alternatively, the provisions of 38 U.S.C.A 
§5103A(c)(3), which mandate that VA obtain relevant SSA 
records, are in a different section of the VCAA. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). The 
SSA's records will therefore be obtained by the RO/AMC.

The record is also unclear upon what basis the RO denied the 
veteran's current application. The RO's February 2004 rating 
decision appears to have been based upon the finding that new 
and material evidence had been submitted, although the RO 
found that the denial of the service connection claim was 
"confirmed and continued." Although the RO reviewed 
evidence submitted in support of the veteran's application to 
reopen the claim, (assuming that evidence post-dating the 
September 2001 decision is "new"), the RO made no reference 
to whether any of the evidence was material within the 
meaning of 38 C.F.R. § 3.156(a). While the RO advised the 
veteran in its March 2005 Statement of the Case that the 
claim was denied because new and material evidence had not 
been submitted, the RO then appeared to have weighed the 
veteran's recent accounts in light of all other evidence of 
record.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality. Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992). Further, the submission of new and material evidence 
is required in order for the RO to evaluate the merits of the 
underlying claim and adjudicate the claim de novo. See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Upon remand, and after obtaining the veteran's SSA records 
and any other information obtained, the RO/AMC will undertake 
the specified analysis for the evaluation of application to 
reopen previously denied claims. 

The Board has not undertaken a review of his claim on its 
merits. However, the record indicates that the principal 
deficiency in the veteran's application has been that there 
is no evidence that (1) the veteran served in combat and (2) 
there is no corroborating information to support the 
veteran's account of claimed stressors. 38 C.F.R. § 3.304(f) 
(Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.); see 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d). 

The law also provides that if it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f). 

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
The law also provides that a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The veteran has maintained that while in Vietnam, he served 
on multiple combat missions, and that his duties included 
being a "sniper" performing covert missions; participation 
in "Project Phoenix;" "search and destroy" missions; 
assassinations of public officials and long-range 
reconnaissance patrolling (LRRP). The veteran also alleges 
that he received the Purple Heart, the Combat Infantryman's 
Badge, the Bronze Star, and the Silver Star, but that he has 
not been able to receive these awards "officially." 



However, the veteran's U.S. Army Enlisted Qualification 
Records (DA Form 20) indicates that he held the military 
occupational specialty of Armor Reconnaissance Specialist. He 
is noted to have arrived in Vietnam on September 28, 1970 and 
was assigned as a "Scout Observer," and thereafter held 
positions of light truck driver and security guard until 
March 18, 1971 when he absented himself without authority 
from his unit. He was dropped from the rolls of the 
organization on April 22, 1971; and was returned to military 
control on May 2, 1971. The veteran's only presently verified 
military decorations are the National Defense Service Medal 
and the Vietnam Service Medal, neither of which designate 
combat participation.

Because the veteran's application to reopen his claim remains 
pending, the veteran will be afforded an additional 
opportunity to provide substantiating information towards 
corroboration of this claimed stressors, including the 
submission of any competent information that would support 
his account. 

Accordingly, the case is REMANDED for the following action:                  

1. The RO/AMC will afford the veteran an 
additional time period to provide any 
further information with regard to his 
claimed stressors. After the passage of a 
reasonable amount of time or upon receipt 
of the veteran's response, the RO/AMC 
will determine if appropriate research is 
to be undertaken with appropriate 
Government records depositories towards 
corroboration of the veteran's account of 
claimed stressors.  

2. The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file. If after attempting to obtain the 
RO is unable to secure same, the facility 
should provide a negative response if 
records are not available and under the 
duty to assist statutes and regulations, 
the RO/AMC must document whether further 
efforts to obtain these records would be 
futile.   

3. After receiving the SSA disability 
file, the RO/AMC should readjudicate the 
veteran's claim, specifically determining 
whether new and material evidence 
sufficient to reopen the claim has been 
submitted.. If any benefit sought on 
appeal is not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decisions reached. 

The veteran and his representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




